As filed with the Securities and Exchange Commission on April 30, 2010 Registration No.333-150878 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HEALTH DISCOVERY CORPORATION (Exact Name of Registrant as Specified in Its Charter) Georgia (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 74-3002154 (I.R.S.Employer Identification Number) 2 East Bryan Street, Suite #601 Savannah, GA31401 (912) 443-1987 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Stephen D. Barnhill, M.D. Chief Executive Officer Health Discovery Corporation 2 East Bryan Street, Suite #601 Savannah, GA31401 (912) 443-1987 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of Communications to: Daniel B. Nunn, Jr. Fowler White Boggs P.A. 50 N. Laura Street Suite 2800 Jacksonville, FL32202 (904) 598-3118 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER UNIT Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Common Stock, no par value, to be issued upon exercise of warrants exercisable at $0.14 per share Common Stock, no par value, to be issued upon exercise of warrants exercisable at $0.19 per share Common Stock, no par value (1) Estimated solely for the purpose of computing the registration fee pursuant to Rule 457. (2) Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This preliminary prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated April 30, 2010 PROSPECTUS 70,549,868 Shares of Common Stock to be issued upon Exercise of Warrants 352,746 Shares of Common Stock HEALTH DISCOVERY CORPORATION 2 East Bryan Street Suite #601 Savannah, GA31401 (912) 443-1987 This prospectus relates to the resale of up to 70,549,868shares of our common stock, no par value, which may be issued upon the exercise of warrants previously issued by us and 352,746 shares of our common stock, no par value, which are being offered for resale from time to time by the shareholders named in the section entitled “Selling Shareholders” on page 18.The number of shares the selling shareholders may offer and sell under this prospectus includes common shares: ● the selling shareholders currently hold; and ● issuable to them upon the exercise of warrants previously issued by us.The selling shareholders may also offer additional shares of common stock acquired upon the exercise of the warrants and our issuance of stock as a result of anti-dilution provisions, stock splits, stock dividends or similar transactions. We are registering these shares to satisfy registration rights of the selling shareholders. We will not receive any of the proceeds from any resales by the selling shareholders. We will, however, receive the proceeds from the exercise of the warrants issued to the selling shareholders. The selling shareholders may sell the shares of common stock from time to time in various types of transactions, including on the Over-the-Counter Bulletin Board and in privately negotiated transactions. For additional information on methods of sale, you should refer to the section entitled “Plan of Distribution” on page 19. On April 28, 2010, the last sales price of the common stock quoted on the Over-the-Counter Bulletin Board was $0.18 per share. Our company’s common stock is quoted on the Over-the-Counter Bulletin Board under the symbol “HDVY.OB.” Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 6. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is April 30 , 2010. TABLE OF CONTENTS Page # PROSPECTUS SUMMARY 4 RISK FACTORS 6 USE OF PROCEEDS 17 PRICE RANGE OF COMMON STOCK AND DIVIDENDS 17 SELLING SHAREHOLDERS 17 PLAN OF DISTRIBUTION 20 BUSINESS 21 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 36 DIRECTORS AND EXECUTIVE OFFICERS 46 DESCRIPTION OF CAPITAL STOCK 53 LEGAL MATTERS 55 EXPERTS 55 WHERE YOU CAN FIND MORE INFORMATION 55 2 ABOUT THIS PROSPECTUS This prospectus is a part of a registration statement that we have filed with the Securities and Exchange Commission.You should read this prospectus and any accompanying prospectus supplement, as well as any post-effective amendments to the registration statement of which this prospectus is a part, together with the additional information described under “Available Information” before you make any investment decision. The terms “Health Discovery,” “Company,” “we,” “our” and “us” refer to Health Discovery Corporation unless the context suggests otherwise.The term “you” refers to a prospective purchaser of our common stock. You should rely only on the information contained in this prospectus or any accompanying prospectus supplement.We have not authorized anyone to provide you with information different from that contained in this prospectus or any accompanying prospectus supplement.These securities are being offered for sale and offers to buy these securities are only being solicited in jurisdictions where offers and sales are permitted.The information contained in this prospectus and any accompanying prospectus supplement is accurate only as of the date on their respective covers, regardless of the time of delivery of this prospectus or any accompanying prospectus supplement or any sale of the securities. 3 PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our common stock. You should read the entire prospectus carefully, including “Risk Factors” and the financial statements, before making an investment decision. Our Company Overview HDC is a pattern recognition company that uses advanced mathematical techniques to analyze large amounts of data to uncover patterns that might otherwise be undetectable.The Company operates primarily in the emerging field of molecular diagnostics where such tools are critical to scientific discovery.The terms artificial intelligence and machine learning are sometimes used to describe pattern recognition tools. HDC’s mission is to use its patents, intellectual prowess, and clinical partnerships principally to identify patterns that can advance the science of medicine, as well as to advance the effective use of our technology in other diverse business disciplines, including the high-tech, financial, and homeland security markets. Our historical foundation lies in the molecular diagnostics field where we have made a number of important discoveries that may play a critical role in developing more personalized approaches to the diagnosis and treatment of certain diseases.However, our SVM assets in particular have broad applicability in many other fields.Intelligently applied, HDC’s pattern recognition technology can be a portal between enormous amounts of otherwise undecipherable data and truly meaningful discovery. Our Company’s principal asset is its intellectual property which includes advanced mathematical algorithms called Support Vector Machines (SVM) and Fractal Genomic Modeling (FGM), as well as biomarkers that we discovered by applying our SVM and FGM techniques to complex genetic and proteomic data.Biomarkers are biological indicators or genetic expression signatures of certain disease states.Our intellectual property is protected by more than 69 patents that have been issued or are currently pending around the world. Our business model has evolved over time to respond to business trends that intersect with our technological expertise and our capacity to professionally manage these opportunities.In the beginning, we sought only to use our SVMs internally in order to discover and license our biomarker signatures to various diagnostic and pharmaceutical companies.Today, our commercialization efforts include: utilization of our discoveries and knowledge to help develop biomarkers for use as companion diagnostics, surrogate biomarkers, and diagnostic and prognostic predictive tests; licensure of the SVM and FGM technologies directly to diagnostic and pharmaceutical companies; and, the formation of new ventures with domain experts in other fields where our pattern recognition technology holds commercial promise. Our Principal Market The principal healthcare market for our pattern recognition technology and biomarker discoveries is medical diagnostics, particularly the rapidly growing field of molecular diagnostics.The market consists of two basic types of diagnostic procedures: in vitro tests performed on a patient’s fluid or tissue samples and in vivo tests performed directly on the body, including blood pressure monitoring and imaging analysis such as x-rays.In vitro diagnostics (IVD) can be further divided into several major segments including clinical chemistry, immunochemistry, hematology/cytometry, microbiology, and molecular diagnostics. The IVD portion of the diagnostics market currently accounts for over $31 billion in sales worldwide.Today, the molecular diagnostics segment represents a fraction of the IVD revenues with about $2.5 billion in sales, but it is widely considered to be the fastest growing segment, estimated at a 20-25% compounded annual growth rate, mainly in the U.S. and EU markets, versus 6-7% for IVD as a whole.It is difficult to accurately assess the size of this segment since many countries do not have reference laboratories external to hospitals.Areas of particular growth include infectious diseases, oncology, genetic diseases, and pharmacogenetic analyses.Companies involved in this space include several major pharmaceutical and diversified corporations, including Roche Holdings Ltd., Abbott Laboratories, Inc., and Johnson & Johnson.Siemens AG and General Electric Company operate medical imaging segments that are expanding in diagnostics.Other market players include large technology companies like Becton Dickinson and Company, Beckman Coulter, Inc., and Bio-Rad Laboratories, Inc. 4 IVDs have been established as effective tools for all aspects of disease management, especially in areas of unmet clinical need.Such tests have been developed for screening and prognosis as well as for applications, such as determination of genetic predisposition to disease, detection of presymptomatic disease, and prediction of individual drug response. The Offering Common stock offeredupon exercise of warrants 70,549,868Shares Common Stock 352,746 Shares Common stock to be outstanding after this offering(1) 281,273,354 Shares Exercise price of warrants 35,274,934 at $0.14/share 35,274,934 at $0.19/share Net Proceeds The Company will not receive any proceeds from this offering.The Company will receive cash upon the exercise of the warrants of up to $11,640,728.22. Use of proceeds from exercise of warrants We will use the proceeds from the exercise of the warrants for general corporate purposes, which may include, among other things, our working capital needs and other general corporate purposes, including research and product development.See “Use of Proceeds” on page 17 . Risk Factors See “Risk Factors” beginning on page 6 and other information included in this prospectus for a discussion of factors you should consider carefully before deciding to invest in our common stock. Dividend Policy We have not declared a dividend since our inception and we do not expect to do so in the foreseeable future.Instead, we anticipate that all of our earnings, if any, will be used for working capital, to support our operations and to finance the growth and development of our business.Any future determination relating to dividend policy will be made at the discretion of our Board of Directors and will depend on a number of factors, including our future earnings, capital requirements, financial condition, future prospects and other factors that our Board of Directors may deem relevant.If the Company were to pay dividends, the holders of the shares of Series A Preferred Stock and the Series B Preferred Stock have a right to first receive, or simultaneously receive, a dividend on each outstanding share of Series A Preferred Stock and Series B Preferred Stock on an as if converted to common stock basis.The holders of the shares of Series B Preferred Stock also accrue a 10% annual dividend and have a special dividend right to receive a portion of the Company’s net revenues, subject to certain limitations. See “Price Range of Our Common Stock and Dividends” on page 15. Over-the-Counter Bulleting Board Symbol Our common stock is traded on the Over-the-Counter Bulletin Board under the symbol “HDVY-OB.” 5 The number of shares outstanding after this offering is based on the number of shares outstanding on March 31, 2010 and assumes the issuance of the Shares upon the exercise of the warrants but excludes 50,077,776shares issuable upon the exercise of stock options and other warrants, which are vested and outstanding as of April 28, 2010 at a weighted average exercise price of $0.143 per share. The Offering We are registering up to 70,549,868shares of our common stock that may be issued upon the exercise of warrants and 352,746 shares of our common stockto enable the sale of such shares by the selling shareholders identified in the section of this prospectus entitled “Selling Shareholders.”Information regarding our common stock and the warrants is included in the section of this prospectus entitled “Description of Capital Stock.” RISK FACTORS This document contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 including, without limitation, all statements, other than statements of historical facts, that address activities, events or developments that we expect or anticipate will or may occur in the future, including but not limited to statements regarding the successful implementation of our services, business strategies and measures to implement such strategies, competitive strengths, expansion and growth of our business and operations, references to future success, the ability of the Company to utilize its SVM and FGM assets and other intellectual property to identify biomarkers which can be used in diagnostic tests, the ability to enter into agreements with strategic partners for the development and commercialization of diagnostic tests, the ability of the Company to develop a product line, the ability to achieve profitability, about anticipated size of the market for diagnostic tests, the capabilities of molecular diagnostic tests, regarding working with our collaborators resulting in revenue for the Company, the sufficiency of our liquidity and capital resources, and other such matters.All such statements are forward-looking statements and are based on the beliefs of, assumptions made by and information currently available to our management. The words “expect,” “estimate,” “anticipate,” “believe,” “intend,” “plan” and similar expressions and variations thereof are intended to identify forward-looking statements. Such forward-looking statements may involve uncertainties and other factors that may cause the actual results and performance of our company to be materially different from future results or performance expressed or implied by such statements. The cautionary statements set forth in this “Risk Factors” section and elsewhere in this annual report identify important factors with respect to such forward-looking statements, including certain risks and uncertainties, which could cause actual results to differ materially from those expressed in or implied by such forward-looking statements. Among others, factors that could adversely affect actual results and performance include failure to successfully develop a profitable business, delays in identifying and enrolling customers, the inability to retain a significant number of customers, effectiveness and execution of licensing efforts, our ability to employ and retain key employees and experienced scientists, our access to tissue samples, loss of the ability to use certain patent rights, the inability to continue to protect our proprietary information, competitive conditions, our ability to remain competitive in a rapidly changing technological environment, acceptance of our products by the market, volatility in U.S. and global stock markets generally and in our stock price specifically, potential shareholder claims which could result in substantial dilution to our shareholders, economic conditions generally, the effect of current difficulties in the credit markets on our business, factors beyond our control, including, but not limited to, catastrophes (both natural and man-made), earthquakes, floods, fires, explosions, acts or terrorism or war, and the risks identified elsewhere in this report. All written or oral forward-looking statements attributable to us are expressly qualified in their entirety by the foregoing cautionary statement.All forward looking statements and cautionary statements included in this document are made as of the date hereof based on information available to us, and we assume no obligation to update any forward looking statement or cautionary statement. 6 Risks Related to Our Business We are a developing business and a high-risk company. We are a high-risk company in a volatile industry.In September 2003, we completely changed the focus of our business from wireless telecommunications to biotechnology.Investors should recognize that an investment in our company is risky and highly speculative.We are a developing business, and our prospects must be considered in light of the risks, uncertainties, expenses and difficulties frequently encountered by companies in their early stages of development.Failure to implement and execute our business and marketing strategy successfully, to provide superior customer service, to respond to competitive developments and to integrate, retain and motivate qualified personnel could have a material adverse effect on our business, results of operations and financial condition. We must successfully overcome these and other business risks. We may incur future losses, and we may never achieve or sustain profitability. While we expect to continue to maintain a positive cash balance during 2010, our expenses are expected to exceed our income until we successfully complete transactions resulting in significant revenue.Accordingly, our capital will be decreased to pay these operating expenses.If we ever become profitable, of which there is no assurance that we can, from time to time our operating expenses could exceed our income and thus our capital will be decreased to pay these operating expenses.We cannot assure you that we will ever achieve profitability.Even if we do achieve profitability, we may not be able to sustain or increase profitability. Our business is difficult to evaluate because we have a limited history of operations. Since reorganizing in 2003, our focus and our business model have been continually evolving.Accordingly, we have a history of operations in which there is limited information to identify any historical pattern. Even if we could discern such a pattern, the rapidly evolving nature of the biotechnology and pharmaceutical industries would make it very difficult to identify any meaningful information in such a short history.Therefore, it is also difficult to make any projections about the future of our operations.This difficulty may result in our shares trading below or above their value. We may need additional financing. During 2009, we raised additional capital in the amount of $1,490,015 through the issuance of Series B Preferred Stock and received proceeds from the exercise of previously issued warrants to purchase our Common Stock of $2,450,430.In addition, since January 1, 2010, we have received an additional $3,039,522 from the exercise of previously issued warrants to acquire our Common Stock.If we are unable to generate sufficient revenue, additional proceeds may be required to finance our activities. We cannot assure prospective investors that we will not need to raise additional capital or that we would be able to raise sufficient additional capital on favorable terms, if at all.There can be no assurance that additional financing will be available, if required, on terms acceptable to us.If we fail to raise sufficient funds or do not increase our revenues from licensing our technology or performing services, we may have to cease operations or materially curtail our business operations. If we raise additional capital by issuing equity securities, our stockholders may experience dilution. If we raise additional funds through collaboration and licensing arrangements, we may be required to relinquish some rights to our technologies or product candidates, or grant licenses on terms that are not favorable to us. A significant portion of our net revenues will be paid as either a Special Dividend to the holders of the Series B Preferred Stock or to our senior management in bonuses. Subject to the limitations set forth in the Amended and Restated Articles of Amendment to Articles of Incorporation and applicable law, as long as the Series B Preferred Stock (the “Series B Preferred Stock”) remain outstanding, the Company mustpay the holders of the Series B Preferred Stock a special dividend (the “Special Dividend”) equal to 15% of Company “Net Revenue.”Company Net Revenue will include, but not be limited to, revenue derived from development fees, license fees and royalties paid to the Company and revenue collected as a result of the sale of any asset of the Company or distributions from SVM Capital, LLC, but will not include the proceeds of any capital infusions from the exercise of outstanding options or warrants or as a result of any capital raise undertaken by the Company.At any time following the issuance of the Series B Preferred Stock, the Company may satisfy the Special Dividend in its entirety if the aggregate payments made to the Series B Holders is equal to that value which provides an internal annual rate of return of twenty percent (20%) on the Series B Preferred Stock.The maximum Special Dividend to be paid each year shall be the aggregate Series B Original Issue Price, and no amounts in excess of such amount shall accrue or carry-over to subsequent years.The shares of our Series B Preferred Stock also accrue dividends at the rate of $0.008 per year (as adjusted for changes in our capitalization), which must be paid by the fifth anniversary of the issuance of such shares either by the Company’s issuance of the number of shares of Common Stock equal to such accrued dividends divided by the average closing price of the Company’s Common Stock during the prior ten business days or by the payment of cash, as the Company may determine in its sole discretion. Further, pursuant to the terms of the employment agreement with our Chief Executive Officer, a cash bonus (subject to an annual cap specified in the employment agreement) of 10% of the Company’s Net Revenue received through August 15, 2010, will be paid as cash bonuses to our Chief Executive Officer.Additionally, the Company may pay additionalbonuses out of such revenueto other senior management.See Item 5. - Market for Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities for further information on the terms of the Series B Preferred Stock.The payment of the Special Dividend and any bonuses to management will reduce the amount of cash able to be used to fund our operations, to pay dividends to holders of our Common Stock and to otherwise distribute to holders of our Common Stock upon a sale or liquidation. 7 A private placement investor has demanded additional shares of Company Common Stock and if the investor brings suit against the Company and prevails, it would require the Company to expend substantial resources and could cause substantial dilution to existing shareholders. The Company has received letters from an investor in the Company’s 2007 private placement (“2007 Private Placement”), claiming (a)thatcertain rights to receive additional common stock of the Company for no additional consideration have been triggered by certain actions of the Company, (b)breaches of its contractual rights to approve certain issuances of derivative securities, (c)breaches of other covenants made by the Company in the 2007 Private Placement, (d)the Company had violated its SEC disclosure obligations, and (e)various breaches by the members of the Board of Directors of their fiduciary duties.The Company denies the allegations and intends to vigorously defend these claims.However, due to the uncertainties inherent in litigation, we cannot predict the outcome of this matter if the investor brings suit against the Company.Such a lawsuit would be time consuming, distract our management from the business of the Company and result in substantial expenditures to defend the claim, each of which could have a material adverse impact on our business, financial condition and results of operations.Moreover, if we are unsuccessful in defending against the claims, the Company may be required, among other things, to issue approximately 146,664,375 shares to such investor, and, if all of the other investors in the 2007 Private Placement sought the same remedy, the Company may be required to issue approximately1,099,494,872 shares in the aggregate.Issuing any significant portion of such shares of Common Stock would cause substantial dilution to existing shareholders. Our operating results are unpredictable and may fluctuate significantly from period to period, which may cause our stock price to decline and result in losses to investors. Our operating results may vary from period to period due to numerous factors, many of which are outside our control, including the number, timing and acceptance of our services. Factors that may cause our results to vary by period include: ■ payments of milestones, license fees or research payments under the terms of our increasing number of external alliances; ■ changes in the demand for our products and services; ■ the nature, pricing and timing of products and services provided to our collaborators; ■ acquisition, licensing and other costs related to the expansion of our operations; ■ reduced capital investment for extended periods; ■ losses and expenses related to our investments in joint ventures and businesses; ■ regulatory developments or changes in public perceptions relating to the use of genetic information and the diagnosis and treatment of disease based on genetic information; and ■ changes in intellectual property laws that affect our rights in genetic information that we sell and license. 8 Advisory and personnel costs, marketing programs and overhead account for a substantial portion of our operating expenses. Some of these expenses cannot be adjusted quickly in the short term.If revenues of the business decline or do not grow as anticipated, we may not be able to reduce our operating expenses accordingly.Failure to achieve anticipated levels of revenue could therefore significantly harm our operating results for a particular period. Because we do not intend to pay dividends on our Common Stock, holders of our Common Stockwill benefit from an investment in our Company only if it appreciates in value. We have never declared or paid any cash dividends on our Common Stock. We currently intend to retain the Company’s future earnings, if any, to finance the expansion of the Company’s business and do not expect to pay any cash dividends in the foreseeable future.As a result, the success of an investment in our Common Stock will depend entirely upon any future appreciation. There is no guarantee that our Common Stock will appreciate in value or even maintain the price at which its investors purchased their shares. Our stock price has been, and is likely to continue to be, highly volatile. Our stock price has, since September 1, 2003, traded as high as $0.60 and as low as $0.03.Our stock price could fluctuate significantly due to a number of factors beyond our control, including: ■ variations in our actual or anticipated operating results; ■ sales of substantial amounts of our stock; ■ announcements about us or about our competitors, including technological innovation or new products or services; ■ litigation and other developments related to our patents or other proprietary rights or those of our competitors; ■ litigation and other developments related to (a) our patents or other proprietary rights or those of our competitors and (b) claims made by certain shareholders; ■ conditions in the life sciences, pharmaceuticals or genomics industries; and ■ governmental regulation and legislation. In addition, the stock market in general, and the market for life sciences and technology companies in particular, have experienced extreme price and volume fluctuations historically. These fluctuations often have been unrelated or disproportionate to the operating performance of these companies. These broad market and industry factors may decrease the market price of our Common Stock, regardless of our actual operating performance. In the past, companies that have experienced volatility in the market prices of their stock have been the objects of securities class action litigation. If we became the object of securities class action litigation, it could result in substantial costs and a diversion of management’s attention and resources, which could affect our profitability. Our approach of incorporating ideas and methods from mathematics, computer science and physics into the disciplines of biology, organic chemistry and medicine is relatively new and may not be accepted by our potential customers or collaborators. We intend to create a fully integrated biomarker discovery company to provide pharmaceutical and diagnostic companies worldwide with new, clinically relevant and economically significant biomarkers.Our potential customers and collaborators may be reluctant to accept our new, unproven technologies, and our customers may prefer to use traditional services. In addition, our approach may prove to be ineffective or not as effective as other methods.For example, our products and technologies may prove to be ineffective if, for instance, they fail to account for the complexity of the life processes that we are now attempting to model.If our customers or collaborators do not accept our products or technologies and/or if our technologies prove to be ineffective, our business may fail or we may never become profitable. Even if our computational technologies are effective as research tools, our customers or we may be unable to develop or commercialize new drugs, therapies or other products based on them. 9 Even if our computational technologies perform their intended functions as research tools, our customers may be unable to use the discoveries resulting from them to produce new drugs, therapies, diagnostic products or other life science products.Despite recent scientific advances in the life sciences and our improved understanding of biology, the roles of genes and proteins and their involvement in diseases and in other life processes is not well understood.Only a few therapeutic products based on the study of and discoveries relating to genes or proteins have been developed and commercialized.If our customers are unable to use our discoveries to make new drugs or other life science products, our business may fail or we may never become profitable. Our SVM Portfolioutilizes technology that may be covered by an earlier-issued patent, and if we lose the rights to use that patent, our ability to exploit certain aspects of our SVM technology will be impaired. Our SVM Portfolio utilizes technology that may be covered by the original hyperplane patent (Pat. No. 5,649,068) invented by members of our Scientific Advisory Board and owned by Lucent Technologies, Inc. GRL Corp.(“Lucent”).We have obtained an assignment ofa pre-existingpatent license from Lucent. If Lucent were toterminate the license, it is possible that we would not be able to use portions of the SVM technology. The industries in which we are active are evolving rapidly, and we may be unable to keep pace with changes in technology. The pharmaceutical and biotechnology industries are characterized by rapid technological change.This is especially true of the data-intensive areas of such technologies.Our future success will largely depend on maintaining a competitive position in the field of drug, therapeutics and diagnostic products discovery.If we fail to keep pace with changes in technology, our business will be materially harmed. Rapid technological development may result in our products or technologies becoming obsolete. This may occur even before we recover the expenses that we incurred in connection with developing those products and technologies.Products or services offered by us could become obsolete due to the development of less expensive or more effective drug or diagnostics discovery technologies.We may not be able to make the necessary enhancements to our technologies to compete successfully with newly emerging technologies. We face intense competition, and if we are unable to compete successfully we may never achieve profitability. The markets for our products and services are very competitive, and we expect our competition to increase in the future.Although we have not identified specific companies that provides the full suite of services that we do, we compete with entities in the U.S. and worldwide that provide products and services for the analysis of genomic information and information relating to the study of proteins (proteomic information) or that commercializes novel genes and proteins.These include genomics, pharmaceutical and biotechnology companies, academic and research institutions and government and other publicly funded agencies.We may not be able to successfully compete with current and future competitors.Many of our competitors have substantially greater capital resources, research and development staffs, facilities, manufacturing and marketing experience, distribution channels and human resources than we do.This may allow these competitors to discover or to develop products in advance of us or of our customers. Some of our competitors, especially academic and research institutions and government and other publicly funded agencies, may provide for free services or data similar to the services and data that we provide for a fee.Moreover, our competitors may obtain patent and other intellectual property protection that would limit our rights or our customers’ and partners’ ability to use or commercialize our discoveries, products and services.If we are unable to compete successfully against existing or potential competitors, we may never achieve profitability. Our management may be unable to address future growth. We anticipate that if we experience a period of growth in our customer base and market opportunities, a period of significant expansion of the Company will be required. This expansion will place a significant strain on our management, operational and financial resources. To manage future growth of our operations, if any, we will be required to improve existing and implement new operational systems, procedures and controls, and to expand, train and manage our employee base. There can be no assurance that our current and planned personnel, systems, procedures and controls will be adequate to support our future operations, that management will be able to hire, train, retain, motivate and manage the required personnel or that we will be able to identify, manage and exploit existing and potential strategic relationships and market opportunities. Our failure to manage growth effectively could have a material adverse effect on our business, results of operations and financial condition. 10 If our business does not keep up with rapid technological change or continue to introduce new products, we may be unable to maintain market share or recover investments in our technologies. Technologies in the biomarker industry have undergone, and are expected to continue to undergo, rapid and significant change. We may not be able to keep pace with the rapid rate of change and introduce new products that will adequately meet the requirements of the marketplace or achieve market acceptance. If we fail to introduce new and innovative products, we could lose market share to our competitors, limit our growth and damage our reputation and business. The future success of our business will depend in large part on our ability to maintain a competitive position with respect to these technologies. We believe that successful new product introductions provide a significant competitive advantage because customers make an investment of time in selecting and learning to use a new product and are reluctant to switch to a competing product after making their initial selection. However, our business or others may make rapid technological developments, which could result in our technologies, products or services becoming obsolete before we are able to recover the expenses incurred to develop them. If our business cannot enter into strategic alliances or licensing agreements, we may be unable to develop and commercialize our technologies into new products and services or continue to commercialize existing products or services. We may be unable to maintain or expand existing strategic alliances or establish additional alliances or licensing arrangements necessary to continue to develop and commercialize products, and any of those arrangements may not be on terms favorable to the business. In addition, current or any future arrangements may be unsuccessful. If we are unable to obtain or maintain any third party license required to sell or develop our products or product enhancements, we may choose to obtain substitute technology either through licensing from another third party or by developing the necessary technology ourselves. Any substitute technology may be of lower quality or may involve increased cost, either of which could adversely affect our ability to provide our products competitively and harm our business. We also depend on collaborators for the development and manufacture of complex instrument systems and chemicals and other materials that are used in laboratory experiments.We cannot control the amount and timing of resources our collaborators devote to our products. We may not be able to enter into or satisfactorily retain these research, development and manufacturing collaborations and licensing agreements, which could reduce our growth and harm our competitive position. We may not be able to find business partners to develop and commercialize product candidates derived from our discovery activities. Our strategy for the development and commercialization of diagnostic markers and therapeutic proteins depends on the formation of collaborations or licensing relationships with third parties that have complementary capabilities in relevant fields. Potential third parties include pharmaceutical and biotechnology companies, diagnostic companies, academic institutions and other entities.We cannot assure you that we will be able to form these collaborations or license our discoveries or that these collaborations and licenses will be successful. Our dependence on licensing and other collaboration agreements makes us heavily dependent on our collaborators. We may not be able to enter into licensing or other collaboration agreements on terms favorable to us.Even if we do enter into an acceptable agreement, collaborators typically may be afforded significant discretion in electing whether to pursue any of the planned activities.In most cases, our collaborators will have responsibility for formulating and implementing key strategic or operational plans. Decisions by our collaborators on these key plans, which may include development, clinical, regulatory, marketing (including pricing), inventory management and other issues, may prevent successful commercialization of the product or otherwise affect our profitability. 11 In addition, we may not be able to control the amount and timing of resources our collaborators devote to the product candidates, and collaborators may not perform their obligations as expected. Additionally, business combinations or changes in a collaborator’s business strategy may negatively affect its willingness or ability to complete its obligations under the arrangement with us.Furthermore, our rights in any intellectual property or products that may result from our collaborations may depend on additional investment of money that we may not be able or willing to make. Potential or future collaborators may also pursue alternative technologies, including those of our competitors.Disputes may arise with respect to the ownership of rights to any technology or product developed with any future collaborator. Lengthy negotiations with potential collaborators or disagreements between us and our collaborators may lead to delays or termination in the research, development or commercialization of product candidates or result in time-consuming and expensive litigation or arbitration. If our collaborators pursue alternative technologies or fail to develop or commercialize successfully any product candidate to which they have obtained rights from us, our business, financial condition and results of operations may be significantly harmed. If we are unable to hire or retain key personnel or sufficient qualified employees, we may be unable to successfully operate our business. Our business is highly dependent upon the continued services of our Chief Executive Officer, Board of Directors, and Scientific Advisory Board.While certain members of our senior management are parties to employment or consulting agreements and non-competition and non-disclosure agreements, we cannot assure you that these key personnel and others will not leave us or compete with us, which could materially harm our financial results and our ability to compete.The loss, incapacity or unavailability for any reason of any of these individuals could have a material adverse effect upon our business, as well as our relationships with our potential customers.We do not carry key person life insurance on any member of our senior management.Furthermore, competition for highly qualified personnel in our industry and geographic locations is intense.Our business would be seriously harmed if we were unable to retain our key employees, or to attract, integrate or retain other highly qualified personnel in the future. We may not be able to employ and retain experienced scientists, mathematicians and management. Technologies in our industry have undergone, and are expected to continue to undergo, rapid and significant change. A highly skilled staff is integral to developing, marketing and supporting new products that will meet or exceed the expectations of the marketplace and achieve market acceptance. Without experienced staff, our business may be unable to maintain or grow market share, which could result in lower than expected revenues and earnings. If our access to tissue samples or to genomic data or other information is restricted, or if this data is faulty, our business may suffer. To continue to build our technologies and related products and services, we need access to third parties’ scientific and other data and information.We also need access to normal and diseased human and other tissue samples and biological materials.We may not be able to obtain or maintain such access on commercially acceptable terms.Some of our suppliers could become our competitors and discontinue selling supplies to us.Information and data from these suppliers could contain errors or defects that could corrupt our databases or the results of our analysis of the information and data.In addition, government regulation in the United States and other countries could result in restricted access to, or use of, human and other tissue samples.Although currently we do not face significant problems in obtaining access to tissues, if we lose access to sufficient numbers or sources of tissue samples, or if tighter restrictions are imposed on our use of the information generated from tissue samples, our business may suffer. The sales cycle for some of our products and services is lengthy.We expend substantial funds and management effort with no assurance of successfully selling our products or services. Our ability to obtain customers for our platforms, tools and services depends in large part upon the perception that our technologies can help accelerate their efforts in drug and diagnostics discovery.Our ability to obtain customers for our therapeutic or diagnostic product candidates significantly depends on our ability to validate and prove that each such product candidate is suitable for our claimed therapeutic or diagnostic purposes.Our ability to obtain customers will also depend on our ability to successfully negotiate terms and conditions for such arrangements. The sales cycle for our therapeutic and diagnostic product candidates is typically lengthy and may take more than 12 months. 12 An inability to protect our proprietary data, technology or products may harm our competitive position. If we do not adequately protect the intellectual property underlying our products and services, competitors may be able to develop and market the same or similar products and services. This would erode our competitive advantage.In addition, the laws of some countries do not protect or enable the enforcement of intellectual property to the same extent as the laws of the United States. We use contractual obligations to protect a significant portion of our confidential and proprietary information and know-how.This includes a substantial portion of the knowledge base from which we develop a large portion of our proprietary products and services.However, these measures may not provide adequate protection for our trade secrets or other proprietary information and know-how.Customers, employees, scientific advisors, collaborators or consultants may still disclose our proprietary information in violation of their agreements with us, and we may not be able to meaningfully protect our trade secrets against this disclosure. In addition, we have applied for patents covering some aspects of some of our technologies and biomarker subsets ofgenes and proteins we have discovered using these technologies.We plan to continue to apply for patents covering parts of our technologies and discoveries as we deem appropriate, but cannot assure you that we will be able to obtain any patents or that the patents will be upheld if challenged.The patent positions of biotechnology related companies are generally uncertain and involve complex legal and factual questions.Legislative changes and/or changes in the examination guidelines of governmental patents offices may negatively affect our ability to obtain patent protection for certain aspects of our intellectual property, especially with respect to genetic discoveries, and may negatively impact the enforceability of one or more of our patents. In contrast to recent court decisions invalidating claims directed to individual human genes and proteins, our focus has been directed to identifying relationships between small groups of genes and proteins that are useful for diagnosing, treating and prognosing diseases and other conditions. Our success depends in large part on our ability to patent our discoveries. Our success depends, in large part, on our ability to obtain patents on biomarkers and pathways that we have discovered and are attempting to commercialize.We face intense competition from other biotechnology and pharmaceutical companies. These include customers who use our products and technologies and are pursuing patent protection for discoveries, which may be similar or identical to our discoveries.We cannot assure you that other parties have not sought patent protection relating to the biomarkers and pathways that we discovered or may discover in the future.Our patent applications may conflict with prior applications of third parties or with prior publications.They may not result in issued patents and, even if issued, our patents could be invalidated or may not be sufficiently broad to provide us with any competitive advantages.U.S. and other patent applications ordinarily remain confidential for 18 months from the date of filing.As a result, patent applications that we file which we believe are novel at the time of filing may be determined at a later stage to be inconsistent with earlier applications.Additionally, the scope of patents we receive may not provide us with adequate protection of our intellectual property, which would harm our competitive position.Any issued patents that cover our proprietary technologies may not provide us with substantial protection or be commercially beneficial to the business.The issuance of a patent is not conclusive as to its validity or its enforceability.Federal courts may invalidate these patents or find them unenforceable.Competitors may also be able to design around our patents.If we are unable to protect our patented technologies, we may not be able to commercialize our technologies, products or services and our competitors could commercialize our technologies. Any of these events could materially harm our business or financial results. Litigation or other proceedings or third party claims of intellectual property infringement could prevent us, or our customers or collaborators, from using our discoveries or require us to spend time and money to modify our operations. 13 The technology that we use to develop our products, and the technology that we incorporate in our products, may be subject to claims that they infringe the patents or proprietary rights of others. The risk of this occurring will tend to increase as the genomics, biotechnology and software industries expand, more patents are issued and other companies engage in other genomic-related businesses.If we infringe patents or proprietary rights of third parties, or breach licenses that we have entered into with regard to our technologies and products, we could experience serious harm. If litigation is commenced against us alleging intellectual property rights infringement or if we initiate a lawsuit to assert claims of infringement, protect or trade secrets or know-how or to determine the enforceability, scope and validity of the proprietary rights of others, we may incur significant costs in litigating, whether or not we prevail in such litigation.Regardless of the outcome, litigation can be very costly.These costs would also include diversion of management and technical personnel to defend us against third parties or to enforce our patents (once issued) or other rights against others.In addition, parties making claims against us may be able to obtain injunctive or other equitable relief that could prevent us from being able to further develop or commercialize.Further, these lawsuits could result in the invalidation or limitation of the scope of our patents or the forfeiture of the rights associated with these patents.This could also result in the award of substantial damages against us.In the event of a successful claim of infringement against us, we may be required to pay damages and obtain one or more licenses from third parties.If we are not able to obtain these licenses at a reasonable cost, if at all, we could encounter delays in product introductions while we attempt to develop alternative methods or products. Defense of any lawsuit or failure to obtain any of these licenses could prevent us from commercializing available products, all of which could negatively impact our business, financial condition or results of operations.Moreover, during the course of these suits, there may be public announcements of the results of hearings, motions and other interim proceedings or developments in the litigation. Securities analysts or investors may perceive these announcements to be negative, which could cause the market price of our Common Stock to decline. Many of our services will be based on complex, rapidly developing technologies. Although we will try to identify all relevant third party patents, these products could be developed by the business without knowledge of published or unpublished patent applications that cover some aspect of these technologies. The biomarker industry has experienced intensive enforcement of intellectual property rights by litigation and licensing.If we are found to be infringing the intellectual property of others, we could be required to stop the infringing activity, or we may be required to design around or license the intellectual property in question.If we are unable to obtain a required license on acceptable terms, or are unable to design around any third party patent, we may be unable to sell some of our services, which could result in reduced revenue. We may acquire or make strategic investments in other businesses and technologies in the future, and these could prove difficult to integrate, disrupt our business, dilute stockholder value and adversely affect our operating results. If opportunities arise, we may consider making acquisitions of or investments in businesses, technologies, services or products.These activities may involve significant cash expenditures, debt incurrence, additional operating losses and expenses that may have a material adverse effect on the operating results of our business.Moreover, even if we acquire complementary businesses or technologies, we may be unable to successfully integrate any additional personnel, operations or acquired technologies into our business. Difficulties in integrating an acquired business or managing an investment could disrupt our business, distract our management and employees and increase our expenses.Future acquisitions could expose us to unforeseen liabilities and result in significant charges relating to intangible assets.Sizable acquisitions or investments may also divert senior management from focusing on our existing business plan.Finally, if we make acquisitions using convertible debt or equity securities, existing stockholders may be diluted, which could affect the market price of our stock. Risks Related to Our Industry There are many risks of failure in the development of drugs, therapies, diagnostic products and other life science products. These risks are inherent to the development and commercialization of these types of products. Risks of failure are inseparable from the process of developing and commercializing drugs, therapies, diagnostic products and other life science products. These risks include the possibility that any of these products will: 14 ■ be found to be toxic or ineffective; ■ fail to receive necessary regulatory approvals; ■ be difficult or impossible to manufacture on a large scale; ■ be uneconomical to market; ■ fail to be developed prior to the successful marketing of similar products by competitors; or ■ be impossible to market because they infringe on the proprietary rights of third parties or compete with superior products marketed by third parties. We are dependent on our customers’ commercialization of our discoveries.Any of these risks could materially harm our business and financial results. The trend towards consolidation in the pharmaceutical and biotechnology industries may adversely affect us. The trend towards consolidation in the pharmaceutical and biotechnology industries may negatively affect us in several ways.These consolidations usually involve larger companies acquiring smaller companies, which results in the remaining companies having greater financial resources and technological capabilities, thus strengthening competition in the industry.In addition, continued consolidation may result in fewer customers for our products and services. We may be subject to product liability claims if products derived from our products or services harm people. We may be held liable if any product that is made with the use, or incorporation of, any of our technologies or data causes harm or is found otherwise unsuitable.These risks are inherent in the development of genomics, functional genomics and pharmaceutical products.If we are sued for any harm or injury caused by products derived from our services or products, our liability could exceed our total assets.In addition, such claims could cause us to incur substantial costs, divert management’s attention from executing the Company’s business plan and subject us to negative publicity even if we prevail in our defense of such claims. Our business and the products developed by our collaborators may be subject to governmental regulation. New therapeutic or diagnostic products that may be developed by our collaborators will have to undergo a lengthy and expensive regulatory review process in the United States and other countries before it can be marketed.It may be several years, or longer, before any therapy or diagnostic product that is developed by using our technologies, will be sold or will provide us with any revenues.This may delay or prevent us from becoming profitable.Changes in policies of regulatory bodies in the United States and in other countries could increase the delay for each new therapy and diagnostic products. Even if regulatory approval is obtained, a product on the market and its manufacturer are subject to continuing review.Discovery of previously unknown problems with a product may result in withdrawal of the product from the market. Although we intend to become involved in the clinical phases in the future, we still expect to rely mainly on collaborators of our discovery activities to file regulatory approval applications and generally direct the regulatory review process.We cannot be certain whether they will be able to obtain marketing clearance for any product that may be developed on a timely basis, if at all.If they fail to obtain required governmental clearances, it will prevent them from marketing therapeutic or diagnostic products until clearance can be obtained, if at all.This will in turn reduce our chances of receiving various forms of payments, including those relating to sales of marketed therapeutic or diagnostic products by them. The law applicable to us may change in a manner that negatively affects our prospects. We must comply with various legal requirements, including requirements imposed by federal and state securities and tax laws. Should any of those laws change over the term of our existence, the legal requirements to which we may be subject could differ materially from current requirements, which could increase the cost of doing business or preclude us from undertaking certain parts of our business plan, would result in adverse consequences. 15 If ethical and other concerns surrounding the use of genetic information become widespread, there may be less demand for our products and services. Genetic testing has raised ethical issues regarding confidentiality and the appropriate uses of the resulting information.For these reasons, governmental authorities may call for limits on or regulation of the use of genetic testing or prohibit testing for genetic predisposition to various conditions, particularly for those that have no known cure.Any of these scenarios could reduce the potential markets for our technologies in the field of predictive drug response, which could materially harm our business and financial results. Risks Related to This Offering The so-called “penny stock rule” could make it cumbersome for brokers and dealers to trade in our common stock, making the market for our common stock less liquid which could cause the price of our stock to decline. Trading of our common stock on the OTC Bulletin Board may be subject to certain provisions of the Securities Exchange Act of 1934, commonly referred to as the “penny stock” rule.A penny stock is generally defined to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions.If our stock is deemed to be a penny stock, trading in our stock will be subject to additional sales practice requirements on broker-dealers.These may require a broker-dealer to: ● make a special suitability determination for purchasers of our shares; ● receive the purchaser’s written consent to the transaction prior to the purchase; and ● deliver to a prospective purchaser of our stock, prior to the first transaction, a risk disclosure document relating to the penny stock market. Consequently, penny stock rules may restrict the ability of broker-dealers to trade and/or maintain a market in our common stock.Also, prospective investors may not want to get involved with the additional administrative requirements, which may have a material adverse effect on the trading of our shares. Any projections and forecasts included in this prospectus were prepared based on assumptions regarding facts and future events which may or may not materialize. Many factors influencing the operation of our business are beyond our and our management’s control. There can be no assurance that the actual operation of our company’s business will correspond with any projections and the forecasts included in this prospectus.No representation or warranty of any kind is made by us, management, our accountant, attorneys or any other person associated with our company, that the projections made by us will correspond with future events. Investors must rely on our management. Holders of the common stock will have very limited rights or powers to participate in the management of Health Discovery. Accordingly, no potential investor should purchase the common stock unless he or she is willing to entrust all aspects of day-to-day management and operations to our management. Investors will be relying on the expertise and experience of our management to identify and administer the business. Past experience and performance by our Board of Directors, Scientific Advisory Board and employees provides no assurance of future results. 16 USE OF PROCEEDS We will not receive any proceeds from the sale of the shares in this offering by the selling shareholders.We will, however, receive proceeds from the exercise of warrants held by the selling shareholders.We expect to use any proceeds we receive for working capital and for other general corporate purposes, including research and product development. PRICE RANGE OF COMMON STOCK AND DIVIDENDS Our common stock is traded on the OTC Bulletin Board under the symbol HDVY.The range of closing prices for our common stock, as reported on Bloomberg.com during each quarter of the last two fiscal years was as follows.These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. High Low First Quarter 2008 $ $
